Citation Nr: 0027558	
Decision Date: 10/18/00    Archive Date: 10/26/00

DOCKET NO.  99-12 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of 
bilateral knee injuries.  

2.  Entitlement to service connection for residuals of 
bilateral foot injuries.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1986 to 
September 1989.  

This matter arises from a November 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (BVA or Board) for 
resolution.  

The Board observes that in his Substantive Appeal, the 
veteran requested to be afforded a personal hearing before a 
Hearing Officer at the RO.  Pursuant to his request, a 
hearing was scheduled for October 1999.  However, the veteran 
failed to report to his scheduled hearing.  Accordingly, the 
Board will proceed with its review of the veteran's appeal at 
this time.  



REMAND

The veteran contends that he sustained injuries to both knees 
and to both feet while in service, and that he presently 
suffers from bilateral knee and bilateral foot disabilities 
as a result of those injuries.  The Board observes that when 
the November 1998 rating decision was rendered, the veteran's 
service medical records (SMRs) could not be located.  
Notwithstanding that the veteran did not enter active service 
until September 1986, he was informed by the RO in its 
November 1998 rating decision that his SMRs were likely 
destroyed in a fire that had occurred at the National 
Personnel Records Center (NPRC) in 1973.  This information 
was reiterated in a Statement of the Case issued in March 
1999.  The veteran noted this discrepancy in his Substantive 
Appeal.

In any event, the veteran's SMRs have since been located, and 
have been associated with his claims file.  The SMR folder 
bears inscriptions indicating that it was received by the RO 
in March 2000, and that it was subsequently received by the 
Board in April 2000.  To date, the veteran's SMRs have not 
been considered in conjunction with his present appeal.  The 
Board finds that inasmuch as the veteran's SMRs are essential 
to his claims for service connection, and the veteran has not 
waived his right to have this evidence considered by the RO, 
the case must be returned to the RO for readjudication, 
taking into account the SMRs newly associated with the claims 
file.  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The case should be reviewed by the RO on 
the basis of the veteran's service 
medical records.  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran unless he is notified.



		
	RAYMOND F FERNER
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



